DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 27 June, 2022. Claims 16-18 and 22-31 are pending in the instant application and currently under examination.

35 U.S.C. § 119
	Acknowledgment is hereby made of Applicant’s claim for foreign priority based on CN 202010078069.9 filed 06 February, 2020. Receipt is acknowledged of an English translation of this document which has been placed of record in the file.

37 C.F.R. § 1.98
	The information disclosure statement filed 04 May, 2022, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 16-18 and 22-31 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 16 references a kit for multiplex detection of SARS-CoV-2 nucleic acid comprising a primer pair set and probe set for detecting SARS-CoV-2 nucleic acid, wherein the primer pair comprises a first primer group as shown in SEQ ID NOS.: 1, 2, 4, and 5, and first and second probes as shown in SEQ ID NOS.: 3 and 6. This recitation is confusing because the precise structure of the primer or probe is not readily manifest. The claim states the sequence is shown in one of SEQ ID NOS.: 1-6. However, it is not readily manifest if the claims encompass the full-length sequence, a portion of the sequence, or the full-length sequence with additional undefined sequences on the 5’ or 3’ ends of each probe/primer? Amendment of the claim language to reference a kit comprising the following items: 1) a first primer pair for the detection of ORF1ab nucleic acid comprising an ORF1ab-F1 primer consisting of SEQ ID NO.: 1 and an ORF1ab-R1 primer consisting of SEQ ID NO.: 2; 2) a second primer pair for the detection of N nucleic acid comprising a N-F1 primer consisting of SEQ ID NO.: 4 and an N-R1 primer consisting of SEQ ID NO.: 5; 3) a probe (ORF1ab-P) for the detection of ORF1b nucleic acid consisting of SEQ ID NO.: 3; and 4) a probe (N-P) for the detection of N nucleic acid consisting of SEQ ID NO.: 6, wherein the first and second probe contain different fluorescent reporter groups at the 5’ end and different fluorescence quenching groups at the 3’ end, would be remedial.
	Claim 18 also references internal standard primers that are shown in SEQ ID NOS.: 7 and 8, and an internal control probe whose nucleotide sequence is shown in SEQ ID NO.: 9. This recitation is confusing because the precise structure of the primer or probe is not readily manifest. The claim states the sequence is shown in one of SEQ ID NOS.: 7-9. However, it is not readily manifest if the claims encompass the full-length sequence, a portion of the sequence, or the full-length sequence with additional undefined sequences on the 5’ or 3’ ends of each probe/primer? Amendment of the claim language to reference an internal standard primer pair comprising an internal standard-F1 primer consisting of SEQ ID NO.: 7 and an internal standard-R1 primer consisting of SEQ ID NO.: 8, as well as, an internal standard-P probe consisting of SEQ ID NO.: 9, would be remedial.
	Claim 29 references a multiplex PCR method for the detection of SARS-CoV-2 nucleic acids. However, the method references various primers and probes that are represented by one of SEQ ID NOS.: 1-9. This recitation is confusing because the precise structure of the primer or probe is not readily manifest. It is not readily manifest if the claims encompass the full-length sequence, a portion of the sequence, the full-length sequence with additional undefined sequences on the 5’ or 3’ ends of each probe/primer, or modified sequences (e.g., insertion, deletion, or replacement of nucleotides; insertion or replacement with modified bases; etc.). Amendment of the claim language to primers/probes consisting of the recited sequence identifiers would be acceptable.
	Applicant’s arguments have been carefully considered but do not address the deficiencies noted supra.


	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	Amended claims 16-18 and 22-28 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature) without significantly more. The claims are directed toward(s) a kit comprising various SARS-CoV-2 primers (SEQ ID NOS.: 1, 2, 4, and 5). Additional limitations recite other components in separate containers. The primers and probes may also be combined into a single container. This judicial exception is not integrated into a practical application. As previously set forth, simply placing the primers/probes into a kit or container does not impart any additional structural modifications to the nucleic acid. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The claims encompass naturally-occurring SARS-CoV-2 nucleic acids or fragments (primers) thereof, which are not patentable. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013). University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 U.S.P.Q.2d 1241, 1244 (Fed. Cir. 2014). Pursuant to the Supreme Court decision in Myriad the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." Concerning claims directed toward primers, the Court also concluded in Ambry that synthetic primers were not patentable because they are structurally identical to their naturally-occurring counterparts. Modification of the nucleic acids (e.g., by incorporation of a label, modified base, or non-SARS-CoV-2 sequences at the 5’ or 3’ ends) would obviate the rejection provided said modification is directly supported by the disclosure.
	Applicant traverses and submits the labeled probes of SEQ ID NOS.: 3 and 6 are not directed toward a natural product and do not constitute a judicial exception. However, the claims still include the primers corresponding to SEQ ID NOS.: 1, 2, 4, and 5. These primers are still identical to naturally-occurring SARS-CoV-2 ORF1ab and N nucleotide sequences and constitute a judicial exception. Simply placing these sequences in a container with the labeled primers does not markedly change their characteristics. These sequences are still identical to the corresponding genomic regions in SARS-CoV-2. As previously set forth, amending the claim language (as supported by the disclosure) to reference primers that have also been modified, as compared to the wildtype sequence, would be remedial. These sequences could contain modified bases, additional non-SARS-CoV-2 nucleotides at the 5’ or 3’ ends, or chemical modifications at the 5’ or 3’ ends.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Enablement
The previous rejection of claims 29 and 30 under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement, is hereby withdrawn in response to Applicant’s amendment and arguments. 

Action Is Final
Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            08 October, 2022